DETAILED ACTION
	The Information Disclosure Statements filed on August 31, 2021 and December 28, 2020 have both been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “an evaluation facility communicating with the detector”. It is unclear if the evaluation facility is located with the converter and housing or if it is at a remote site. This leaves the claims vague and indefinite. 
Claim 12 recites “a higher-level security system”. It is unclear as to what “higher-level” refers to as it is a relative term and no further features are shown for the security system to make one a higher level from another. 

Regarding claim 16, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 recites “a higher-level security system”. It is unclear as to what “higher-level” refers to as it is a relative term and no further features are shown for the security system to make one a higher level from another.
Regarding claim 18, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bushong et al (US 2005/0191542).
Bushong et al discloses a frequency converter comprised of a storage unit for electrical energy, said storage unit is designed as an intermediate circuit capacitor and including a storage element 210 for storing electrical energy. A detector operably 
Regarding the method claims of 16 and 17; it is inherent that since the same apparatus is shown, it is understood that the same meth9od would be used to operate the system. 
Regarding claims 18-21 drawn to the frequency converter being used on a rail vehicle. The rail vehicle is interpreted as an intended use and has not been given further patentable weight. The use of the frequency converter is not limited to being installed on a rail vehicle and may be used in multiple environments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
January 10, 2022